Case 1:19-cv-00359-NT Document 17 Filed 06/11/20 Page 1 of 1           PageID #: 1828



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 HEIDI A. W.,                              )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        )
                                           ) Docket no. 1:19-cv-00359-NT
 SOCIAL SECURITY ADMINISTRATION            )
 COMMISSIONER,                             )
                                           )
                   Defendant.              )



                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On May 25, 2020, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision (ECF No. 16). The time within which

to file objections has expired, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Administrative Law Judge’s decision is

VACATED and the case is REMANDED for further proceedings.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 11th day of June, 2020.
